Court of Criminal Appeals                                      August 21,2015
P.O.Box 12308, Capitol Station
Austin, TX 78711


RE: EX PARTE CLIFTON DEWAYNE HARVIN: CCA No.WR-72,328-03
    Trial court Cause No.95-08-0076M-CR-B


Dear Mr.Acosta,


     Sir I am writing today to inquire into the current status of
my writ application. The last I heard was that the case had been
set for submission omJanuary 21,2015. If there is,;a specific date
a hearing will be held or if one has already been held, please let
me know the date of the hearing.
     As always, thank you for your time and effort in this matter,
they are appreciated.




                                       Sincerely,             /^ / AxXsi^Sl
              RECEIVED IN                           ClEtton D.' Harvin
                                                    1265629
             COURT OPCRWINAL APPEALS                2101 FM 369 N.
                   AUG 26 2015                      Iowa Park, TX 76367
                                                    Allred Unit
               Altil/toosta.Cterk




xc/my file